Name: Commission Regulation (EEC) No 1267/93 of 26 May 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1108/93 with respect to the management of a quota of 5 000 tonnes of pet food, falling within CN code 2309 10 and originating in Sweden
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  tariff policy
 Date Published: nan

 No L 129/14 Official Journal of the European Communities 27. 5. 93 COMMISSION REGULATION (EEC) No 1267/93 of 26 May 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1108/93 with respect to the management of a quota of 5 000 tonnes of pet food, falling within CN code 2309 10 and originating in Sweden Whereas, with a view to the sound management of the scheme, provision should be made, notwithstanding Article 12 of Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EEC) No 3570/92 (*), for the security relating to the import licences for the said scheme to be fixed at ECU 25 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 08/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part ('), and in particular Article 1 thereof, Whereas, pursuant to an agreement concluded between the Community and Sweden on 17 March 1993, all Community importers should be guaranteed access, from 15 April 1993 onwards, to the annual 5 000 tonne quota of pet food prepared for retail sale and originating in Sweden, as provided for in Annex II to the Bilateral Agreement with Sweden signed in Oporto on 2 May 1992, and an import duty of Ecu 0 per tonne should be applied until such time as the said quantity is used up ; Whereas, however, the quantity of 5 000 tonnes must be reduced pro rata temporis to take account of the actual period during which the aforementioned quota for 1993 is applicable ; Whereas this type of management requires close collabo ­ ration between the Member States and the Commission, whereby the Commission must in particular be able to monitor the progress made in using up the tariff quotas and inform the Member States thereof ; Whereas the import licences for the products in question should be issued subject to the limits of the appointed quantity provided for after a scrutiny period and, where necessary, with a single percentage reduction fixed for the quantities applied for ; Whereas the origin of the products in particular should be verified by making issue of the import licences condi ­ tional upon the presentation of proofs of origin, issued or prepared in Sweden ; Whereas provision should be made to specify the infor ­ mation to be included in the application and licences, notwithstanding Articles 8 and 21 of Commission Regula ­ tion (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EEC) No 2101 /92 (3); Article 1 Products falling within CN code 2309 10 originating in Sweden and qualifying for an annual zero-rated tariff quota amounting to 5 000 tonnes, pursuant to the system provided for in the Bilateral Agreement concluded between the Community and Sweden, may be imported into the Community in accordance with the provisions of this Regulation . However, the said quantity shall be reduced pro rata temporis in 1993 to 3 540 tonnes in accordance with point 2 of Annex II to the said Agreement. Article 2 To be admissible, the application for an import licence must be accompanied by the original of the proof of origin, namely either an EUR.l certificate or a declaration on an invoice, issued or prepared in Sweden in accordance with Annex VI of the Bilateral Agreement for the products in question. Article 3 1 . Applications for import licences shall be lodged with the competent authorities in each of the Member States on the first working day of the week by 1 p.m., Brussels time . The licence application must relate to a quantity equal to or greater than five tonnes of product and may not exceed 1 000 tonnes . (') OJ No L 113, 7. 5. 1993, p. 1 . 0 OJ No L 331 , 2. 12. 1988, p . 1 . 0 OJ No L 210, 25. 7. 1992, p . 18 . (4) OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 362, 11 . 12. 1992, p. 51 . 27. 5. 93 Official Journal of the European Communities No L 129/15 AbschÃ ¶pfungsfrei (Artikel 1 der Verordnung (EWG) Nr. 1267/93) Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ «Ã ¼Ã ·Ã ´Ã ­Ã ½ » [Ã ¬Ã Ã ¸Ã Ã ¿ 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1267/93] Zero levy (Article 1 of Regulation (EEC) No 1267/93) PrÃ ©lÃ ¨vement « zero » [article 1 " du rÃ ¨glement (CEE) n0 1267/93] Prelievo « 0 » [articolo 1 del regolamento (CEE) n . 1267/93] Nulheffing (artikel 1 van Verordening (EEG) nr. 1267/93) 2. The Member States shall send the import licence applications to the Commission by telex or telefax, by 6 p.m. at the latest, Brussels time, on the day on which they are lodged. 3 . By the Friday following the day on which the appli ­ cations were lodged, at the latest, the Commission shall determine the outcome of the licence applications, and shall notify the Member States by telex thereof. 4. Upon receipt of the Commission notification, the Member States shall issue the import licences. Notwith ­ standing Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 , the term of validity of the licence shall be calculated from the date on which it is actually issued. 5. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not be greater than that indicated in boxes 17 and 18 of the import licence. To this end, the figure *0' shall be entered in box 19 of the said licence. Article 4 In the case of products for importation which qualify for the zero-duty rate under Article 1 , the import licence applications and the licence itself shall include : (a) in box 8, the word Sweden. The licence requires importation from that country ; (b) in box 24, one of the following entries : Direito nivelador zero [artigo 1 ? do Regulamento (CEE) n? 1267/93]. Article 5 Notwithstanding Article 12 (a) and (b) of Regulation (EEC) No 891 /89, the amount of the security for import licences under this Regulation shall be ECU 25 per tonne. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 April 1993 . ExacciÃ ³n reguladora cero [artÃ ­culo 1 del Reglamento (CEE) n ° 1267/93] Importafgift 0 ECU/t (artikel 1 i forordning (EÃF) nr. 1267/93) This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1993. For the Commission Rene STEICHEN Member of the Commission